Title: Thomas Jefferson to John F. Oliveira Fernandes, 26 March 1816
From: Jefferson, Thomas
To: Oliveira Fernandes, John Francisco


          
            Dear Sir
             Monticello Mar. 26. 16.
          
          I have been in the daily expectation that you would be so good as to forward to me a note of the amount of the cask of Teneriffe,  that I might forward you a draught for it. the Port you were so kind as to send me is indeed excellent. I certainly would not wish to be indulged a second time from your private stock, but if you have, among that which is for sale, any of as good quality, I should be much gratified with another quarter cask to be forwarded as before. in that case be pleased to add it’s cost to that of the Teneriffe, and in the instant of knowing the amount I will forward you a draught for it. I salute you with great esteem and respect.
          Th: Jefferson
        